Citation Nr: 0210229	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-40 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for glaucoma. 

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from September 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for post-
traumatic stress disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no current medical evidence which shows the 
presence of a liver disorder. 

3.  There is no current medical evidence which shows the 
presence of arthritis.

4.  There is no medical evidence linking any post service 
glaucoma to the appellant's period of military service.


CONCLUSION OF LAW

A liver disorder, arthritis, and glaucoma were not incurred 
in or aggravated during military service.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

The Board finds, in this case, that all relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  In support of 
the appellant's claim, VA outpatient and medical examination 
reports have been associated with the claims file.  The Board 
is not aware of any additional evidence which is available in 
connection with the issues on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
also finds that he has been notified of the requirement 
necessary to establish his claim in the statement of the case 
and supplemental statement of the case and in a January 2002 
letter to him form the RO.  Accordingly, the Board finds that 
requirements of the VCAA have been satisfied. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed. Cir. 1997).  Service connection may also be granted 
for any disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease, was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.


Arthritis and Liver Disorders

Where an appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, including 
arthritis, becomes manifest to a degree of ten percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Relative to the claims for a liver condition and arthritis, 
there is no record of complaints or clinical findings 
relative to these disorders during service, nor were these 
disorders shown to have been present on clinical evaluation 
conducted proximate to separation.  A VA examination report 
dated in February 1995 shows no diagnosis of a liver disorder 
or arthritis. 

VA outpatient treatment records reflect the appellant was 
seen from March 1996 to June 1996 for symptoms variously 
diagnosed as musculoskeletal pains, status post left forearm 
surgery, and left ankle sprain.  These reports reference no 
diagnostic findings of arthritis or a liver disorder.

Without any in service or post service clinical evidence of 
arthritis or a liver disorder the Board finds that the 
preponderance of the evidence is against the appellant's 
claims. 


Glaucoma

Service medical records are negative for any complaints, 
treatment, or diagnosis of a disease or injury of the eyes, 
or decreased visual acuity.  On separation examination in 
July 1967, the appellant was evaluated without defect or 
abnormality.  Uncorrected visual acuity was evaluated as 
20/20 for near and distant vision. 

On VA examination in February 1995, the appellant was 
evaluated with chronic open angle glaucoma of both eyes, and 
refractive error.

VA outpatient treatment reports, dated from April 1995 to 
March 1997, document treatment for glaucoma, and evaluation 
for decreased visual acuity.

In this case, there is no medical evidence which demonstrates 
that the claimed glaucoma is causally related to the 
appellant's period of military service.  The Board has 
considered the various post service clinical findings 
regarding the appellant's glaucoma.  However, the record on 
appeal relative to this issue does not contain any medical 
evidence that the claimed glaucoma is etiologically related 
to service.  See Rabideau v. Derwinski, 2 Vet. App 141, 143 
(1992).   Thus, service connection is not established.

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptom is present, the appellant and other lay 
parties are competent to make assertions in that regard.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, the appellant is not qualified to make 
assertions in this area as he lacks the necessary medical 
expertise or experience.  King v. Brown, 5 Vet. App. 19, 21 
(1991); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the appellant has maintained that his 
claimed disorders are of service origin.  However, the Board 
finds that the objective evidence of record does not support 
the appellant's contentions in this regard.  


ORDER

Service connection for arthritis, a liver condition, and 
glaucoma is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

